[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-10648           OCTOBER 17, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                              D.C. Docket No. 1:10-cr-20569-DMM-1

UNITED STATES OF AMERICA,

         lllllllllllllllllllllllllllllllllllllll                      Plaintiff-Appellee,

                                                   versus


ANTONIO ROBINSON,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                             (October 17, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
       Antonio Robinson appeals his convictions and sentences for being a felon in

possession of a firearm, 18 U.S.C. § 922(g)(1), and possession with intent to

distribute a controlled substance, 21 U.S.C. § 841(a)(1). On appeal, Robinson

challenges his firearm conviction on the ground that 18 U.S.C. § 922(g) exceeds

Congress’s Commerce Clause power, since the statute does not limit the definition

of “commerce” to interstate or foreign commerce and does not require the

defendant’s possession of a firearm to “substantially” affect interstate commerce.1

Robinson also contends that his 180-month sentence violated his Fifth and Sixth

Amendment rights because the prior convictions used to apply the armed career

criminal enhancement were neither alleged in the indictment nor proven beyond a

reasonable doubt to the jury.2

       As Robinson acknowledges in his brief, both of his arguments are

foreclosed by the law of the Supreme Court and this Circuit. “[O]nly the Supreme

Court or this Court sitting en banc can judicially overrule a prior panel decision.”

United States v. Marte, 356 F.3d 1336, 1344 (11th Cir. 2004). First, we have

repeatedly held that § 922(g)(1) is not a facially unconstitutional exercise of


       1
          Because Robinson never raised this issue below, we review for plain error. United
States v. Peters, 403 F.3d 1263, 1270 (11th Cir. 2005).
       2
         “We review constitutional sentencing issues de novo.” United States v. Steed, 548 F.3d
961, 978 (11th Cir. 2008) (per curiam).

                                               2
Congress’s Commerce Clause power. See, e.g., United States v. Jordan, 635 F.3d

1181, 1189 (11th Cir. 2011); United States v. McAllister, 77 F.3d 387, 389–90

(11th Cir. 1996) (rejecting an argument that § 922(g) exceeds Congress’s

Commerce Clause power because it does not require a substantial effect on

interstate commerce). Robinson’s as-applied challenge to § 922(g)(1) is also

unavailing because the government introduced sufficient evidence to prove that

the firearm had previously traveled in interstate commerce.

      Robinson’s second argument is also foreclosed by precedent, as the

Supreme Court has held that a prior conviction is not a fact that must be alleged in

the indictment or found by a jury beyond a reasonable doubt in order to enhance a

defendant’s sentence. Almendarez-Torres v. United States, 523 U.S. 224, 226–27,

235 (1998). Moreover, we have applied that holding to sentences enhanced

pursuant to § 924(e). See, e.g., United States v. Marseille, 377 F.3d 1249, 1253,

1257–58 (11th Cir. 2004) (refusing to extend Apprendi v. New Jersey, 530 U.S.

466 (2000), to overrule Almendarez-Torres).

      Accordingly, we affirm.

      AFFIRMED.




                                         3